Exhibit 10.1

 

NASH-FINCH COMPANY

2000 STOCK INCENTIVE PLAN

(as amended effective February 19, 2002)

 

 

 

1.                                       Purpose of Plan.

 

                The purpose of the Nash-Finch Company 2000 Stock Incentive Plan
(the “Plan”) is to support the maximization of long-term value creation for
Nash-Finch Company (the “Company”) and its stockholders by enabling the Company
and its Subsidiaries to attract and retain persons of ability to perform
services for the Company and its Subsidiaries by providing an incentive to such
individuals through equity participation in the Company and by rewarding such
individuals who contribute to the achievement by the Company of its economic
objectives.

 

2.                                       Definitions.

 

                The following terms will have the meanings set forth below,
unless the context clearly otherwise requires:

 

                2.1           “Board” means the Board of Directors of the
Company.

 

                2.2           “Broker Exercise Notice” means a written notice
pursuant to which a Participant, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer.

 

                2.3           “Change in Control” means an event described in
Section 13.1 of the Plan.

 

                2.4           “Code” means the Internal Revenue Code of 1986, as
amended.

 

                2.5           “Committee” means the group of individuals
administering the Plan, as provided in Section 3 of the Plan.

 

                2.6           “Common Stock” means the common stock of the
Company, $1.66 2/3 par value, or the number and kind of shares of stock or other
securities into which such common stock may be changed in accordance with
Section 4.3 of the Plan.

 

                2.7           “Disability” means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary
then covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code.

 

 

--------------------------------------------------------------------------------


 

                2.8           “Eligible Recipients” means all employees of the
Company or any Subsidiary and any non-employee directors, consultants and
independent contractors of the Company or any Subsidiary.

 

                2.9           “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

                2.10         “Fair Market Value” means, with respect to the
Common Stock, as of any date (or, if no shares were traded or quoted on such
date, as of the next preceding date on which there was such a trade or quote)
(a) the mean between the reported high and low sale prices of the Common Stock
during the regular trading session if the Common Stock is listed, admitted to
unlisted trading privileges or reported on any foreign or national securities
exchange or on the Nasdaq National Market or an equivalent foreign market on
which sale prices are reported; (b) if the Common Stock is not so listed,
admitted to unlisted trading privileges or reported, the closing bid price as
reported by the Nasdaq SmallCap Market, OTC Bulletin Board or the National
Quotation Bureau, Inc. or other comparable service; or (c) if the Common Stock
is not so listed or reported, such price as the Committee determines in good
faith in the exercise of its reasonable discretion.

 

                2.11         “Incentive Award” means an Option, Stock
Appreciation Right, Restricted Stock Award, Performance Unit or Stock Bonus
granted to an Eligible Recipient pursuant to the Plan.

 

                2.12         “Incentive Stock Option” means a right to purchase
Common Stock granted to an Eligible Recipient pursuant to Section 6 of the Plan
that qualifies as an “incentive stock option” within the meaning of Section 422
of the Code.

 

                2.13         “Non-Statutory Stock Option” means a right to
purchase Common Stock granted to an Eligible Recipient pursuant to Section 6 of
the Plan that does not qualify as an Incentive Stock Option.

 

                2.14         “Option” means an Incentive Stock Option or a
Non-Statutory Stock Option.

 

                2.15         “Participant” means an Eligible Recipient who
receives one or more Incentive Awards under the Plan.

 

                2.16         “Performance Criteria” means the performance
criteria that may be used by the Committee in granting Performance Units or
Restricted Stock Awards contingent upon achievement of performance goals,
consisting of specified levels of, or relating to, customer satisfaction as
measured by a Company sponsored customer survey; employee engagement or employee
relations as measured by a Company sponsored survey; employee safety; employee
diversity; financial performance as measured by net sales, operating income,
income before income taxes, net income, net income per share (basic or diluted),
profitability as measured by return ratios (including return on assets, return
on equity, return on investment and return on sales), cash flows, market share,
cost reduction goals,

 

 

2

--------------------------------------------------------------------------------


 

margins (including one or more of gross, operating and net income margins),
stock price, total return to stockholders, economic value added, working capital
and productivity improvements; retail store performance as determined by
independent assessment; and operational performance as measured by on-time
delivery, fill rate, selector accuracy, cost per case, sales per square foot,
sales per labor hour and other, similar, objective productivity measures. The
Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based upon Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria.

 

                2.17         “Performance Unit” means a right granted to an
Eligible Recipient pursuant to Section 9 of the Plan to receive a payment from
the Company, in the form of stock, cash or a combination of both, upon the
achievement of Performance Criteria or other established employment, service,
performance or other goals during a specified period.

 

                2.18         “Previously Acquired Shares” means shares of Common
Stock that are already owned by the Participant or, with respect to any
Incentive Award, that are to be issued upon the grant, exercise or vesting of
such Incentive Award.

 

                2.19         “Restricted Stock Award” means an award of Common
Stock granted to an Eligible Recipient pursuant to Section 8 of the Plan that is
subject to the restrictions on transferability and the risk of forfeiture
imposed by the provisions of such Section 8.

 

                2.20         “Retirement” means termination of employment or
service pursuant to and in accordance with the regular (or, if approved by the
Board for purposes of the Plan, early) retirement/pension plan or practice of
the Company or Subsidiary then covering the Participant, provided that if the
Participant is not covered by any such plan or practice, the Participant will be
deemed to be covered by the Company’s plan or practice for purposes of this
determination.

 

                2.21         “Securities Act” means the Securities Act of 1933,
as amended.

 

                2.22         “Stock Appreciation Right” means a right granted to
an Eligible Recipient pursuant to Section 7 of the Plan to receive a payment
from the Company, in the form of stock, cash or a combination of both, equal to
the difference between the Fair Market Value of one or more shares of Common
Stock and the exercise price of such shares under the terms of such Stock
Appreciation Right.

 

                2.23         “Stock Bonus” means an award of Common Stock
granted to an Eligible Recipient pursuant to Section 10 of the Plan.

 

                2.24         “Subsidiary” means any entity that is directly or
indirectly controlled by the Company or any entity in which the Company has a
significant equity interest, as determined by the Committee.

 

 

3

--------------------------------------------------------------------------------


 

                2.25         “Tax Date” means the date any withholding tax
obligation arises under the Code or other applicable tax statute for a
Participant with respect to an Incentive Award.

 

3.                                       Plan Administration.

 

                3.1           The Committee. The Plan will be administered by
the Board or by a committee of the Board. So long as the Company has a class of
its equity securities registered under Section 12 of the Exchange Act, any
committee administering the Plan will consist solely of two or more members of
the Board who are “non-employee directors” within the meaning of Rule 16b-3
under the Exchange Act and, if the Board so determines in its sole discretion,
who are “outside directors” within the meaning of Section 162(m) of the Code.
Such a committee, if established, will act by majority approval of the members
(but may also take action with the written consent of all of the members of such
committee), and a majority of the members of such a committee will constitute a
quorum. As used in the Plan, “Committee” will refer to the Board or to such a
committee, if established. To the extent consistent with applicable corporate
law of the Company’s jurisdiction of incorporation, the Committee may delegate
to any officers of the Company the duties, power and authority of the Committee
under the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Eligible Recipients who are subject to
Section 16 of the Exchange Act. The Committee may exercise its duties, power and
authority under the Plan in its sole and absolute discretion without the consent
of any Participant or other party, unless the Plan specifically provides
otherwise. Each determination, interpretation or other action made or taken by
the Committee pursuant to the provisions of the Plan will be final, conclusive
and binding for all purposes and on all persons, including, without limitation,
the Company, the stockholders of the Company, the participants and their
respective successors-in-interest. No member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.

 

                3.2           Authority of the Committee.

 

                (a)           In accordance with and subject to the provisions
of the Plan, the Committee will have the authority to determine all provisions
of Incentive Awards as the Committee may deem necessary or desirable and as
consistent with the terms of the Plan, including, without limitation, the
following: (i) the Eligible Recipients to be selected as Participants; (ii) the
nature and extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which Incentive Awards will vest or
become exercisable and whether Incentive Awards will be granted in tandem with
other Incentive Awards) and the form of written agreement, if any, evidencing
such Incentive Award; (iii) the time or times when Incentive Awards will be
granted; (iv) the duration of each Incentive Award; and (v) the restrictions and
other conditions to which the payment or vesting of Incentive Awards may be
subject. In addition, the Committee will have the

 

 

4

--------------------------------------------------------------------------------


 

authority under the Plan in its sole discretion to pay the economic value of any
Incentive Award in the form of cash, Common Stock or any combination of both.

 

                (b)           The Committee will have the authority under the
Plan to amend or modify the terms of any outstanding Incentive Award in any
manner, including, without limitation, the authority to modify the number of
shares or other terms and conditions of an Incentive Award, extend the term of
an Incentive Award or accelerate the exercisability or vesting or otherwise
terminate any restrictions relating to an Incentive Award; provided, however
that the amended or modified terms are permitted by the Plan as then in effect
and that any Participant adversely affected by such amended or modified terms
has consented to such amendment or modification. No amendment or modification to
an Incentive Award, however, whether pursuant to this Section 3.2 or any other
provisions of the Plan, will be deemed to be a re-grant of such Incentive Award
for purposes of this Plan.

 

                (c)           In the event of (i) any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, extraordinary dividend or
divestiture (including a spin-off) or any other change in corporate structure or
shares; (ii) any purchase, acquisition, sale, disposition or write-down of a
significant amount of assets or a significant business; (iii) any change in
accounting principles or practices, tax laws or other such laws or provisions
affecting reported results; (iv) any uninsured catastrophic losses or
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 or in management’s discussion and analysis of financial
performance appearing in the Company’s annual report to stockholders for the
applicable year; or (v) any other similar change, in each case with respect to
the Company or any other entity whose performance is relevant to the grant or
vesting of an Incentive Award, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria (including Performance Criteria) of any
outstanding Incentive Award that is based in whole or in part on the financial
performance of the Company (or any Subsidiary or division thereof) or such other
entity so as equitably to reflect such event, with the desired result that the
criteria for evaluating such financial performance of the Company or such other
entity will be substantially the same (in the sole discretion of the Committee
or the board of directors of the surviving corporation) following such event as
prior to such event; provided, however, that the amended or modified terms are
permitted by the Plan as then in effect.

 

                (d)           Notwithstanding any other provision of this Plan
other than Section 4.3, the Committee may not, without prior approval of the
Company’s stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option by: (i) amending or modifying the terms of the Option to
lower the exercise price; (ii) canceling the underwater Option and granting
either (A) replacement Options having a lower exercise price; (B) Restricted
Stock Awards; or

 

 

5

--------------------------------------------------------------------------------


 

(C) Performance Units in exchange; or (iii) repurchasing the underwater Options
and granting new Incentive Awards under this Plan. For purposes of this
Section 3.2(d), an Option will be deemed to be “underwater” at any time when the
Fair Market Value of the Common Stock is less than the exercise price of the
Option.

 

4.                                       Shares Available for Issuance.

 

                4.1           Maximum Number of Shares Available. Subject to
adjustment as provided in Section 4.3 of the Plan, the maximum number of shares
of Common Stock that will be available for issuance under the Plan will be
1,100,000 shares of Common Stock, plus any shares of Common Stock which, as of
the date the Plan is approved by the stockholders of the Company, are reserved
for issuance under the Company’s 1994 Stock Incentive Plan, as amended, and
which are not thereafter issued or which have been issued but are subsequently
forfeited and which would otherwise have been available for further issuance
under such plan. Notwithstanding any other provisions of the Plan to the
contrary, (i) no Participant in the Plan may be granted any Options or Stock
Appreciation Rights, or any other Incentive Awards with a value based solely on
an increase in the value of the Common Stock after the date of grant, relating
to more than 120,000 shares of Common Stock in the aggregate in any fiscal year
of the Company; provided, however, that a Participant who is first appointed or
elected as an officer, hired as an employee or retained as a consultant by the
Company or who receives a promotion that results in an increase in
responsibilities or duties may be granted, during the fiscal year of such
appointment, election, hiring, retention or promotion, Options relating to up to
200,000 shares of Common Stock; and (ii) no more than an aggregate of 220,000
shares of Common Stock may be granted pursuant to Restricted Stock Awards,
Performance Units or Stock Bonuses under the Plan, other than in exchange for
full value at the time of grant or as an incentive to the Participant to accept
payment of other compensation in the form of shares of Common Stock, with all of
the foregoing limitations subject to adjustment as provided in Section 4.3 of
the Plan.

 

                4.2           Accounting for Incentive Awards. Shares of Common
Stock that are issued under the Plan or that are subject to outstanding
Incentive Awards will be applied to reduce the maximum number of shares of
Common Stock remaining available for issuance under the Plan. Any shares of
Common Stock that are subject to an Incentive Award that lapses, expires, is
forfeited or for any reason is terminated unexercised or unvested and any shares
of Common Stock that are subject to an Incentive Award that is settled or paid
in cash or any form other than shares of Common Stock will automatically again
become available for issuance under the Plan.

 

                4.3           Adjustments to Shares and Incentive Awards. In the
event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off) or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation) will
make appropriate

 

 

6

--------------------------------------------------------------------------------


 

adjustment (which determination will be conclusive) as to the number and kind of
securities or other property (including cash) available for issuance or payment
under the Plan and, in order to prevent dilution or enlargement of the rights of
Participants, (a) the number and kind of securities or other property (including
cash) subject to outstanding Options, and (b) the exercise price of outstanding
Options.

 

5.                                       Participation.

 

                Participants in the Plan will be those Eligible Recipients who,
in the judgment of the Committee, have contributed, are contributing or are
expected to contribute to the creation of value for the Company and its
stockholders. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

6.                                       Options.

 

                6.1           Grant. An Eligible Recipient may be granted one or
more Options under the Plan, and such Options will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may designate
whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option. To the extent that any Incentive Stock Option
granted under the Plan ceases for any reason to qualify as an “incentive stock
option” for purposes of Section 422 of the Code, such Incentive Stock Option
will continue to be outstanding for purposes of the Plan but will thereafter be
deemed to be a Non-Statutory Stock Option.

 

                6.2           Exercise Price. The per share price to be paid by
a Participant upon exercise of an Option will be determined by the Committee in
its discretion at the time of the Option grant; provided, however, that such
price will not be less than 100% of the Fair Market Value of one share of Common
Stock on the date of grant or, with respect to an Incentive Stock Option, 110%
of the Fair Market Value if, at the time the Incentive Stock Option is granted,
the Participant owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company).

 

                6.3           Exercisability and Duration. An Option will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Option may be exercisable prior to six months from its date of grant (other
than in connection with a Participant’s death or Disability) and no Option may
be exercisable after 10 years from its date of grant (or, in the case of an
Incentive Stock Option, five years from its date of grant if, at the time the
Incentive Stock Option is granted, the Participant owns, directly or indirectly,
more than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary corporation of the Company).

 

 

7

--------------------------------------------------------------------------------


 

                6.4           Payment of Exercise Price. The total purchase
price of the shares to be purchased upon exercise of an Option will be paid
entirely in cash (including check, bank draft or money order); provided,
however, that the Committee, in its sole discretion and upon terms and
conditions established by the Committee, may allow such payments to be made, in
whole or in part, by tender of a Broker Exercise Notice, Previously Acquired
Shares (including through delivery of a written attestation of ownership of such
Previously Acquired Shares if permitted, and on terms acceptable, to the
Committee in its sole discretion), a promissory note (on terms acceptable to the
Committee in its sole discretion) or by a combination of such methods.

 

                6.5           Manner of Exercise. An Option may be exercised by
a Participant in whole or in part from time to time, subject to the conditions
contained in the Plan and in the agreement evidencing such Option, by delivery
in person, by facsimile or electronic transmission or through the mail of
written notice of exercise to the Company (Attention: Secretary) at its
principal executive office in Minneapolis, Minnesota and by paying in full the
total exercise price for the shares of Common Stock to be purchased in
accordance with Section 6.4 of the Plan.

 

                6.6           Aggregate Limitation of Stock Subject to Incentive
Stock Options. To the extent that the aggregate Fair Market Value (determined as
of the date an Incentive Stock Option is granted) of the shares of Common Stock
with respect to which incentive stock options (within the meaning of Section 422
of the Code) are exercisable for the first time by a Participant during any
calendar year (under the Plan and any other incentive stock option plans of the
Company or any subsidiary or parent corporation of the Company (within the
meaning of the Code)) exceeds $100,000 (or such other amount as may be
prescribed by the Code from time to time), such excess Options will be treated
as Non-Statutory Stock Options. The determination will be made by taking
incentive stock options into account in the order in which they were granted. If
such excess only applies to a portion of an Incentive Stock Option, the
Committee, in its discretion, will designate which shares will be treated as
shares to be acquired upon exercise of an Incentive Stock Option.

 

7.                                       Stock Appreciation Rights.

 

                7.1           Grant. An Eligible Recipient may be granted one or
more Stock Appreciation Rights under the Plan, and such Stock Appreciation
Rights will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. The Committee will have the sole discretion to determine the form in
which payment of the economic value of Stock Appreciation Rights will be made to
a Participant (i.e., cash, Common Stock or any combination thereof) or to
consent to or disapprove the election by a Participant of the form of such
payment.

 

 

8

--------------------------------------------------------------------------------


 

                7.2           Exercise Price. The exercise price of a Stock
Appreciation Right will be determined by the Committee, in its discretion, at
the date of grant but may not be less than 100% of the Fair Market Value of one
share of Common Stock on the date of grant.

 

                7.3           Exercisability and Duration. A Stock Appreciation
Right will become exercisable at such time and in such installments as may be
determined by the Committee in its sole discretion at the time of grant;
provided, however, that no Stock Appreciation Right may be exercisable prior to
six months from its date of grant (other than in connection with a Participant’s
death or Disability) or after 10 years from its date of grant. A Stock
Appreciation Right will be exercised by giving notice in the same manner as for
Options, as set forth in Section 6.5 of the Plan.

 

8.                                       Restricted Stock Awards.

 

                8.1           Grant. An Eligible Recipient may be granted one or
more Restricted Stock Awards under the Plan, and such Restricted Stock Awards
will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. The Committee may impose such restrictions or conditions, not
inconsistent with the provisions of the Plan, to the vesting of such Restricted
Stock Awards as it deems appropriate, including, without limitation, (i) the
achievement of one or more of the Performance Criteria; and/or that (ii) the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period; provided, however, that no Restricted Stock
Award may vest prior to six months from its date of grant other than in
connection with a Participant’s death or Disability.

 

                8.2           Rights as a Stockholder; Transferability. Except
as provided in Sections 8.1, 8.3 and 14.3 of the Plan, a Participant will have
all voting, dividend, liquidation and other rights with respect to shares of
Common Stock issued to the Participant as a Restricted Stock Award under this
Section 8 upon the Participant becoming the holder of record of such shares as
if such Participant were a holder of record of shares of unrestricted Common
Stock.

 

                8.3           Dividends and Distributions. Unless the Committee
determines otherwise in its sole discretion (either in the agreement evidencing
the Restricted Stock Award at the time of grant or at any time after the grant
of the Restricted Stock Award), any dividends or distributions (including
regular quarterly cash dividends) paid with respect to shares of Common Stock
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions as the shares to which such dividends or distributions
relate. In the event the Committee determines not to pay dividends or
distributions currently, the Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions. In
addition, the Committee in its sole discretion may require such dividends and
distributions to be reinvested (and in such case the Participant consents to
such reinvestment) in shares of Common Stock that will be subject to the same
restrictions as the shares to which such dividends or distributions relate.

 

 

9

--------------------------------------------------------------------------------


 

                8.4           Enforcement of Restrictions. To enforce the
restrictions referred to in this Section 8, the Committee may place a legend on
the stock certificates referring to such restrictions and may require the
Participant, until the restrictions have lapsed, to keep the stock certificates,
together with duly endorsed stock powers, in the custody of the Company or its
transfer agent or to maintain evidence of stock ownership, together with duly
endorsed stock powers, in a certificateless book-entry stock account with the
Company’s transfer agent.

 

9.                                       Performance Units.

 

                An Eligible Recipient may be granted one or more Performance
Units under the Plan, and such Performance Units will be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Performance Units as it deems appropriate,
including, without limitation, (i) the achievement of one or more of the
Performance Criteria; and/or that (ii) that the Participant remain in the
continuous employ or service of the Company or any Subsidiary for a certain
period. The Committee will have the sole discretion to determine the form in
which payment of the economic value of Performance Units will be made to a
Participant (i.e., cash, Common Stock, Restricted Stock Awards or any
combination thereof) or to consent to or disapprove the election by a
Participant of the form of such payment.

 

10.                                 Stock Bonuses.

 

                An Eligible Recipient may be granted one or more Stock Bonuses
under the Plan, and such Stock Bonuses will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee, including, without limitation, (i) the achievement
of one or more of the Performance Criteria; and/or that (ii) that the
Participant remain in the continuous employ or service of the Company or any
Subsidiary for a certain period. The Participant will have all voting, dividend,
liquidation and other rights with respect to the shares of Common Stock issued
to a Participant as a Stock Bonus under this Section 10 upon the Participant
becoming the holder of record of such shares; provided, however, that the
Committee may impose such restrictions on the assignment or transfer of a Stock
Bonus as it deems appropriate.

 

11.                                 Effect of Termination of Employment or Other
Service.

 

                11.1         Termination Due to Death, Disability or Retirement.
Unless otherwise provided by the Committee in its sole discretion in the
agreement evidencing an Incentive Award:

 

                (a)           In the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of death
or Disability:

 

 

10

--------------------------------------------------------------------------------


 

                (i)            All outstanding Options and Stock Appreciation
Rights then held by the Participant will become immediately exercisable in full
and remain exercisable, for a period of three years after such termination (but
in no event after the expiration date of any such Option or Stock Appreciation
Right);

 

                (ii)           All Restricted Stock Awards then held by the
Participant will become fully vested; and

 

                (iii)          All Performance Units and Stock Bonuses then held
by the Participant will vest and/or continue to vest in the manner determined by
the Committee and set forth in the agreement evidencing such Performance Units
or Stock Bonuses.

 

                (b)           In the event a Participant’s employment or other
service with the Company and all Subsidiaries is terminated by reason of
Retirement:

 

                (i)            All outstanding Options and Stock Appreciation
Rights then held by the Participant will remain exercisable, to the extent
exercisable as of the date of such termination, for a period of three years
after such termination (but in no event after the expiration date of any such
Option or Stock Appreciation Right);

 

                (ii)           All Restricted Stock Awards then held by the
Participant that have not vested as of such termination will be terminated and
forfeited; and

 

                (iii)          All Performance Units and Stock Bonuses then held
by the Participant will vest and/or continue to vest in the manner determined by
the Committee and set forth in the agreement evidencing such Performance Units
or Stock Bonuses.

 

11.2                           Termination for Reasons Other than Death,
Disability or Retirement.

 

                (a)           Unless otherwise provided by the Committee in its
sole discretion in the agreement evidencing an Incentive Award, in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement, or a
Participant is in the employ or service of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of the Company (unless the Participant continues in
the employ or service of the Company or another Subsidiary), all rights of the
Participant under the Plan and any agreements evidencing an Incentive Award will
immediately terminate without notice of any kind, and no Options or Stock
Appreciation Rights then held by the Participant will thereafter be exercisable,
all Restricted Stock Awards then held by the Participant that have not vested
will be terminated and forfeited, and all Performance Units and Stock Bonuses
then held by the Participant will vest and/or continue to vest in the manner
determined by the Committee and set forth in the

 

 

11

--------------------------------------------------------------------------------


 

agreement evidencing such Performance Units or Stock Bonuses; provided, however,
that if such termination is due to any reason other than voluntary termination
by the Participant or termination by the Company or any Subsidiary for “cause,”
all outstanding Options and Stock Appreciation Rights then held by such
Participant will remain exercisable, to the extent exercisable as of such
termination, for a period of three months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).

 

                (b)           For purposes of this Section 11.2, “cause” (as
determined by the Committee) will be as defined in any employment or other
agreement or policy applicable to the Participant or, if no such agreement or
policy exists, will mean (i) dishonesty, fraud, misrepresentation, embezzlement
or deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, or (iv) any material breach of any employment, service,
confidentiality or non-compete agreement entered into with the Company or any
Subsidiary.

 

                11.3         Modification of Rights Upon Termination.
Notwithstanding the other provisions of this Section 11, upon a Participant’s
termination of employment or other service with the Company and all
Subsidiaries, the Committee may, in its sole discretion (which may be exercised
at any time on or after the date of grant, including following such
termination), cause Options and Stock Appreciation Rights (or any part thereof)
then held by such Participant to become or continue to become exercisable and/or
remain exercisable following such termination of employment or service and
Restricted Stock Awards, Performance Units and Stock Bonuses then held by such
Participant to vest and/or continue to vest or become free of transfer
restrictions, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that no Option or Restricted Stock Award may become exercisable or vest
prior to six months from its date of grant (other than in connection with a
Participant’s death or Disability) or remain exercisable or continue to vest
beyond its expiration date.

 

                11.4         Exercise of Incentive Stock Options Following
Termination. Any Incentive Stock Option that remains unexercised more than one
year following termination of employment by reason of Disability or more than
three months following termination for any reason other than death or Disability
will thereafter be deemed to be a Non-Statutory Stock Option.

 

                11.5         Date of Termination of Employment or Other Service.
Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of the Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records.

 

 

12

--------------------------------------------------------------------------------


 

12.                                 Payment of Withholding Taxes.

 

                12.1         General Rules. The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts that may be due and owing to the Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all foreign, federal, state and
local withholding and employment–related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of stock received upon exercise of an Incentive Stock
Option, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Incentive Award.

 

                12.2         Special Rules. The Committee may, in its sole
discretion and upon terms and conditions established by the Committee, permit or
require a Participant to satisfy, in whole or in part, any withholding or
employment–related tax obligation described in Section 12.1 of the Plan by
electing to tender Previously Acquired Shares, a Broker Exercise Notice or a
promissory note (on terms acceptable to the Committee in its sole discretion),
or by a combination of such methods.

 

13.                                 Change in Control.

 

                13.1         Change in Control. For purposes of this Section 13,
a “Change in Control” of the Company will mean the following:

 

                (a)           the sale, lease, exchange or other transfer,
directly or indirectly, of substantially all of the assets of the Company (in
one transaction or in a series of related transactions) to any Person (as
defined below);

 

                (b)           consummation of any stockholder approved plan for
the liquidation or dissolution of the Company;

 

                (c)           any Person, other than a Bona Fide Underwriter (as
defined below), becoming after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (i) 20% or more, but not more than 50%, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors (as defined
below), or (ii) more than 50% of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Continuity Directors);

 

                (d)           a merger or consolidation to which the Company is
a party if the stockholders of the Company immediately prior to effective time
of such merger or

 

 

13

--------------------------------------------------------------------------------


 

consolidation have, solely on account of ownership of securities of the Company
at such time, “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective time of such merger or
consolidation, of securities of the surviving corporation representing (i) 50%
or more, but not more than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (ii) less than 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors); or

 

                (e)           the Continuity Directors cease for any reason to
constitute at least a majority of the Board.

 

                13.2         Change in Control Definitions. For purposes of this
Section 13:

 

                (a)           “Continuity Director” means any individual who was
a member of the Board on the effective date of the Plan, while he or she is a
member of the Board, and any individual who subsequently becomes a member of the
Board whose election or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors who are
Continuity Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such individual is named as a nominee for
director without objection to such nomination). For example, assuming that nine
individuals comprise the entire Board as of the effective date of the Plan, if a
majority of such individuals approved a proxy statement in which two different
individuals were nominated to replace two of the individuals who were members of
the Board as of the effective date of the Plan, these two newly elected
directors would join the remaining seven directors who were members of the Board
as of the effective date of the Plan as Continuity Directors. Similarly, if
subsequently a majority of these directors approved a proxy statement in which
three different individuals were nominated to replace three other directors who
were members of the Board as of the effective date of the Plan, these three
newly elected directors would also become, along with the other six directors,
Continuity Directors. Individuals subsequently joining the Board could become
Continuity Directors under the principles reflected in this example.

 

                (b)           “Bona Fide Underwriter” means a Person engaged in
business as an underwriter of securities that acquires securities of the Company
from the Company through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of 40 days after the date of such
acquisition.

 

                (c)           “Person” means any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Section 13(d) or Section 14(d) of the Exchange Act, other than the Company, any
affiliate or any benefit plan

 

 

14

--------------------------------------------------------------------------------


 

sponsored by the Company or any affiliate. For this purpose, an affiliate is
(i) any corporation at least a majority of whose outstanding securities
ordinarily having the right to vote at elections of directors is owned directly
or indirectly by the Company or (ii) any other form of business entity in which
the Company, by virtue of a direct or indirect ownership interest, has the right
to elect a majority of the members of such entity’s governing body.

 

                13.3         Acceleration of Vesting. Without limiting the
authority of the Committee under Sections 3.2 and 4.3 of the Plan, if a Change
in Control of the Company occurs, then, unless otherwise provided by the
Committee in its sole discretion either in the agreement evidencing an Incentive
Award at the time of grant or at any time after the grant of an Incentive Award,
(a) all Options and Stock Appreciation Rights that have been outstanding for at
least six months will become immediately exercisable in full and will remain
exercisable for the remainder of their terms, regardless of whether the
Participant to whom such Options or Stock Appreciation Rights have been granted
remains in the employ or service of the Company or any Subsidiary; (b) all
Restricted Stock Awards that have been outstanding for at least six months will
become immediately fully vested and non-forfeitable; and (c) all outstanding
Performance Units and Stock Bonuses then held by the Participant will vest
and/or continue to vest in the manner determined by the Committee and set forth
in the agreement evidencing such Stock Bonuses.

 

                13.4         Cash Payment for Options. If a Change in Control of
the Company occurs, then the Committee, if approved by the Committee in its sole
discretion either in an agreement evidencing an Incentive Award at the time of
grant or at any time after the grant of an Incentive Award, and without the
consent of any Participant effected thereby, may determine that some or all
Participants holding outstanding Options will receive, with respect to some or
all of the shares of Common Stock subject to such Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change in Control of the Company over the exercise price
per share of such Options.

 

                13.5         Limitation on Change in Control Payments.
Notwithstanding anything in Section 13.3 or 13.4 of the Plan to the contrary,
if, with respect to a Participant, the acceleration of the vesting of an
Incentive Award as provided in Section 13.3 or the payment of cash in exchange
for all or part of an Incentive Award as provided in Section 13.4 (which
acceleration or payment could be deemed a “payment” within the meaning of
Section 280G(b)(2) of the Code), together with any other “payments” that such
Participant has the right to receive from the Company or any corporation that is
a member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to such Participant pursuant to Section 13.3 or 13.4
of the Plan will be reduced to the largest amount as will result in no portion
of such “payments” being subject to the excise tax imposed by Section 4999 of
the Code; provided, however, that if a Participant is subject to a separate
agreement with the Company or a Subsidiary that expressly addresses the

 

 

15

--------------------------------------------------------------------------------


 

potential application of Sections 280G or 4999 of the Code (including, without
limitation, that “payments” under such agreement or otherwise will be reduced,
that the Participant will have the discretion to determine which “payments” will
be reduced, that such “payments” will not be reduced or that such “payments”
will be “grossed up” for tax purposes), then this Section 13.5 will not apply,
and any “payments” to a Participant pursuant to Section 13.3 or 13.4 of the Plan
will be treated as “payments” arising under such separate agreement.

 

14.                                 Rights of Eligible Recipients and
Participants; Transferability.

 

                14.1         Employment or Service. Nothing in the Plan will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue in the employ or service of the Company or any Subsidiary.

 

                14.2         Rights as a Stockholder. As a holder of Incentive
Awards (other than Restricted Stock Awards and Stock Bonuses), a Participant
will have no rights as a stockholder unless and until such Incentive Awards are
exercised for, or paid in the form of, shares of Common Stock and the
Participant becomes the holder of record of such shares. Except as otherwise
provided in the Plan, no adjustment will be made for dividends or distributions
with respect to such Incentive Awards as to which there is a record date
preceding the date the Participant becomes the holder of record of such shares,
except as the Committee may determine in its discretion.

 

                14.3         Restrictions on Transfer. Except pursuant to
testamentary will or the laws of descent and distribution or as otherwise
expressly permitted by the Plan, unless approved by the Committee in its sole
discretion, no right or interest of any Participant in an Incentive Award prior
to the exercise or vesting of such Incentive Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise. A Participant will, however, be entitled to designate a
beneficiary to receive an Incentive Award upon such Participant’s death, and in
the event of a Participant’s death, payment of any amounts due under the Plan
will be made to, and exercise of any Options (to the extent permitted pursuant
to Section 11 of the Plan) may be made by, the Participant’s legal
representatives, heirs and legatees.

 

                14.4         Breach of Confidentiality or Non-Compete
Agreements. Notwithstanding anything in the Plan to the contrary, in the event
that a Participant materially breaches the terms of any confidentiality or
non-compete agreement entered into with the Company or any Subsidiary, whether
such breach occurs before or after termination of such Participant’s employment
or other service with the Company or any Subsidiary, the Committee in its sole
discretion may immediately terminate all rights of the Participant under the
Plan and any agreements evidencing an Incentive Award then held by the
Participant without notice of any kind.

 

 

16

--------------------------------------------------------------------------------


 

                14.5         Non-Exclusivity of the Plan. Nothing contained in
the Plan is intended to modify or rescind any previously approved compensation
plans or programs of the Company or create any limitations on the power or
authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

15.                                 Securities Law and Other Restrictions.

 

                Notwithstanding any other provision of the Plan or any
agreements entered into pursuant to the Plan, the Company will not be required
to issue any shares of Common Stock under this Plan, and a Participant may not
sell, assign, transfer or otherwise dispose of shares of Common Stock issued
pursuant to Incentive Awards granted under the Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act and any applicable state or foreign securities laws or an exemption from
such registration under the Securities Act and applicable state or foreign
securities laws, and (b) there has been obtained any other consent, approval or
permit from any other regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

16.                                 Performance–Based Compensation Provisions.

 

                The Committee, when it is comprised solely of two or more
outside directors meeting the requirements of Section 162(m) of the Code
(“Section 162(m)”), in its sole discretion, may designate whether any Incentive
Awards are intended to be “performance–based compensation” within the meaning of
Section 162(m). Any Incentive Awards so designated will, to the extent required
by Section 162(m), be conditioned upon the achievement of one or more
Performance Criteria, and such Performance Criteria will be established by the
Committee within the time period prescribed by, and will otherwise comply with
the requirements of, Section 162(m) giving due regard to the disparate treatment
under Section 162(m) of Options and Stock Appreciation Rights (where
compensation is determined based solely on an increase in the value of the
underlying stock after the date of grant or award), as compared to other forms
of compensation, including Restricted Stock Awards, Performance Units and Stock
Bonuses. The Committee shall also certify in writing that such Performance
Criteria have been met prior to payment of compensation to the extent required
by Section 162(m).

 

17.                                 Plan Amendment, Modification and
Termination.

 

                The Board may suspend or terminate the Plan or any portion
thereof at any time, and may amend the Plan from time to time in such respects
as the Board may deem advisable in order that Incentive Awards under the Plan
will conform to any change in applicable laws or regulations or in any other
respect the Board may deem to be in the best interests of the Company; provided,
however, that no amendments to the Plan will be

 

 

17

--------------------------------------------------------------------------------


 

effective without approval of the stockholders of the Company if stockholder
approval of the amendment is then required pursuant to Section 422 of the Code
or the rules of the Nasdaq Stock Market or any other stock exchange, if
applicable at such time. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2, 4.3 and 13 of the Plan.

 

18.                                 Effective Date and Duration of the Plan.

 

                The Plan is effective as of February 22, 2000, the date it was
adopted by the Board. The Plan will terminate at midnight on February 22, 2010,
and may be terminated prior to such time to by Board action, and no Incentive
Award will be granted after such termination. Incentive Awards outstanding upon
termination of the Plan may continue to be exercised, or become free of
restrictions, in accordance with their terms.

 

19.                                 Miscellaneous.

 

                19.1         Governing Law. Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which shall be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of Minnesota, notwithstanding the conflicts of laws
principles of any jurisdictions.

 

                19.2         Successors and Assigns. The Plan will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Company and the Participants.

 

 

18

--------------------------------------------------------------------------------